28 August 2019                                                         RECEIVED
                                                                      ASHEVILLE,NC

                                                                      AU6 2 8 20i9
                                                                  U S DISTRiCT couRT
Dear Judge,                                                       W DISTRICT oF N C



My name is Perry Jones. I have been a resident of Asheville/ Buncombe County since 1998.

Crime has been consistently on the rise in our area and it must be time to give punishments to
the perpetrators justly, fairly and equally to every criminal no matter what their assistance may
be, status in the community, personality, or any other credit to the community the criminal has
performed. The punishment must be equal to the crime. All criminals must receive      a   just
punishment.



Wanda Greene is no exception. She knew in advance what she was doing in stealing, robing,
lying, covering up thefts in her ploy to her benefit, her family and few other special selected
individuals. Everyone in this case knew what was being done as the greatest thefts of our
county. They capitalized on their positions to their own benefit; spitting on the folks of
Buncombe County.



She was given a position of honor, trust, freedom and respectto benefit the people of
Buncombe County. She has repeatedly defrauded all of us. Several people has lost theirjobs in
the county whenever the employee(s) questioned certain financial indiscretions; my spouse in
particular. Wanda Greene has tarnished the integrity of county, ourcityand ourpeople. The
entire group of the Buncombe Counties theft ring must be give the full prison time allowed by
our state and federal law places towards such crimes which knowingly committed.



Please, do not be lenient in their punishment. Please do not allow a softer punishment.iust
because one or more supposedly gave information in any method to furtherthe investigations,
to assist in any prosecution of others, or offered assistance in any way. Each ofour counties
criminals in the Wanda Greene and associates case should be given the maximum punishment
allowed.



Thank you,

Perry Jones




      Case 1:18-cr-00047-RJC-WCM Document 80 Filed 08/28/19 Page 1 of 1
